DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively stationary" in claim 1, line 4, claim 11, line 5, and claim 20, line 5, is a relative term which renders the claim indefinite.  The term "relatively stationary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1-10 are rejected for the same reason based on their dependencies on claim 1, and claims 12-19 are rejected due to their dependencies on claim 11.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grokop et al. (US 2015/0233718; hereinafter Grokop), in view of Celia et al. (US 2014/0129136; hereinafter Celia).
Regarding claim 1, Grokop discloses:
A computer-implemented method for determining a vehicle orientation, (Fig. 22; para. [0005]-[0006]; para. [0030]; para. [0034]; and para. [0204]-[0205]) comprising:
receiving a first set of satellite signals associated with a connected device positioned relatively stationary with respect to a vehicle; (Fig. 4, element 420; para. [0005]-[0006]; para. [0034]; and para. [0054]: When computing the orientation of a mobile device that stays in the same orientation relative to the vehicle, GPS data is also acquired.)
… the vehicle orientation; (Fig. 1A; Fig. 1B; para. [0005]-[0006]; and para. [0041]-[0044]: The 3D G-force vector represents the vehicle orientation.)
determining the vehicle orientation (Fig. 1A; Fig. 1B; para. [0005]-[0006]; para. [0030]; para. [0034]; para. [0041]-[0044]: The orientation of a vehicle in the form of a 3D G-force vector is determined within a reference plane/frame that is orthogonal to a determined gravity vector.) based on a first relative orientation of the connected device relative to the vehicle (Fig. 1A; Fig. 1B; para. [0005]-[0006]; para. [0030]; and para. [0034]; and para. [0050]: When it is determined that a mobile device stays in the same orientation relative to the vehicle (i.e. a first relative orientation), a forward direction of vehicle movement (i.e. an orientation of a vehicle) is able to be determined.) and a second relative orientation of the connected device relative to a reference object.  (para. [0005]-[0006]; para. [0030]; para. [0034]; para. [0042]-[0044]; and para. [0117]: The second relative orientation is the gravity vector, which is an orientation relative to the earth’s gravitational pull.  This vector, along with the orientation of the mobile device relative to the vehicle being consistent (i.e. a first relative orientation), is used to determine the general vehicle orientation as 3D acceleration vectors within reference frame that is orthogonal to the gravity vector.)
Grokop does not disclose:
…
determining that the first set of satellite signals is insufficient to determine the vehicle orientation;
…
Celia, in the same field of endeavor, teaches:
A computer-implemented method for determining a vehicle …, (Fig. 1; Fig. 3; para. [0041]-[0047]; and para. [0055]: Personal navigation device (10) is a microprocessor based device for determining a vehicle position. Para. [0016]; para. [0020]-[0022]; para. [0025]-[0026]; para. [0041]; para. [0054]; and para. [0056]:  When GPS signals are not sufficient, the device uses methods to determine position without reliance on the GPS data.) comprising:
receiving a first set of satellite signals (Fig. 3; elements 308, 312, 364, and 368; para. [0016]; para. [0020]-[0022]: A GPS signal is acquired, leading to evaluation of the signal.) associated with a connected device … (Fig. 1; and para. [0055]: personal navigation device (10))
determining that the first set of satellite signals is insufficient to determine the vehicle …; (Fig. 3; elements 308, 312, 364, and 368; para. [0016]; para. [0020]-[0022]: A GPS signal is acquired but is not sufficient for determining a vehicle position, leading to an alternative locating method.) and
determining the vehicle … (Fig. 3, Fig. 13; Fig. 16; para. [0016]; para. [0020]-[0022]; and para. [0025]-[0026]; para. [0054]; and para. [0056]: A location of a vehicle (i.e. a navigation device mounted within a vehicle) determines a vehicle position by an alternate method when GPS is insufficient.) based on a … relative orientation of the connected device relative to a reference object. (Fig. 13; Fig. 16; para. [0128]; and [0140]-[0141]: The relative orientation of the positioning device to a reference object is known and is utilized as a tool for determining device position when GPS is insufficient.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method for determining a vehicle orientation, the receiving a first set of satellite signals associated with a connected device positioned relatively stationary with respect to a vehicle, and the determining the vehicle orientation based on a first relative orientation of the connected device relative to the vehicle and a second relative orientation of the connected device relative to a reference object of Grokop with the determining that the first set of satellite signals is insufficient to determine the vehicle (position data) of Celia for the benefit giving priority to alternative methods in lieu of GPS alone for deriving vehicle navigational data, such as the alternative methods described in Grokop and Celia, by first confirming that GPS/GNSS data that is received does not provide accurate navigational data.  While Celia addresses the assessment of a failure to derive a vehicle position by using GPS and not necessarily an orientation, the determination of the necessity of using alternative methods in lieu of methods using GPS data exclusively is applicable.  Since Grokop relies on locations from GPS signals to map vehicle locations over time while using directional vectors, it would be desirable to maintain positional data in the case that GPS is insufficient.  (Grokop: para. [0031]-[0032]: GPS data may be unreliable, and alternative methods for monitoring vehicle dynamics are desired.  Grokop: para. [0030], [0034]: GPS data is utilized along with orientation data to determine other relevant quantities of vehicle movement, such as vehicle positions along a route.  Celia: Fig. 3; para. [0004]; para. [0016]; para. [0020]-[0022]; and para. [0025]-[0026]: The feasibility of using GPS/GNSS data for vehicle positioning is evaluated.  When GPS/GNSS data is insufficient for vehicle locating, other tools are necessary for performing the vehicle locating.)
Regarding claim 2, Grokop in view of Celia discloses or teaches:
 	The computer-implemented method of claim 1, wherein the connected device is mounted inside the vehicle. (Grokop: Fig. 1A; Fig. 1B; para. [0005]-[0006]; para. [0030]: A mobile device or other device that is located within a vehicle stays in the same orientation relative to the vehicle, at least for a certain duration of time.  This indicates that the device is at least temporarily mounted within the vehicle such that it does not move around significantly.)
Regarding claim 3, Grokop in view of Celia discloses or teaches:
The computer-implemented method of claim 1, wherein the reference object is the earth. (Grokop: para. [0005]-[0006]; para. [0034]; para. [0050]: A gravity vector is used as one component for determining vehicle orientation, and a gravity vector for a mobile device is determined.  Since the earth generates the gravity as an acceleration vector, and the vector represents a vehicle’s axis of movement towards the earth, the second orientation of the mobile device is determined relative to the reference object of the earth.)
Regarding claim 4, Grokop in view of Celia discloses or teaches:
The computer-implemented method of claim 1, wherein the determining the first relative orientation includes:
determining a gravity vector of the connected device; (Grokop: para. [0005]-[0006]; para. [0034]; para. [0050]: A gravity vector is ultimately used for determining vehicle orientation, and a gravity vector for a mobile device is determined.)
determining an acceleration vector of the connected device associated with acceleration of the vehicle; (Grokop: Para. [0005]-[0006]; [0030]: A mobile device/connected device is located within a vehicle and stays in the same orientation relative to the vehicle, so the device acceleration and the vehicle acceleration are closely associated.  Grokop: para. [0050], lines 14-28: The orientation of the mobile device with respect to the orientation of the vehicle (i.e. the first relative orientation) is determined by first finding the gravity vector of the device and then finding the bearing of the device with respect to the vehicle using both GPS and motion sensor data.  Grokop: Para. [0047]; and para. [0161]: Since motion sensor data is accelerometer data derived from an accelerometer, the bearing based on this data is equivalent to an acceleration vector.) and
determining the first relative orientation based on the gravity vector and the acceleration vector. (Grokop: para. [0047]; para. [0050], lines 14-28; and para. [0161]: The orientation of the mobile device with respect to the orientation of the vehicle (i.e. the first relative orientation) is determined by 
Regarding claim 5, Grokop in view of Celia further discloses or teaches:
The computer-implemented method of claim 4, wherein the gravity vector is determined based on measurements of a gyroscope and/or an accelerometer of the connected device.  (Grokop: para. [0050], lines 14-28: The orientation of the mobile device with respect to the orientation of the vehicle (i.e. the first relative orientation) is determined by first finding the gravity vector of the device and then finding the bearing of the device with respect to the vehicle using both GPS and motion sensor data.  Grokop: para. [0047]; and para. [0161]: Motion sensors data include a gyroscope and an accelerometer.)
Regarding claim 6, Grokop in view of Celia further discloses or teaches:
The computer-implemented method of claim 4, wherein the acceleration vector is determined based on measurements of an accelerometer of the connected device. (Grokop: para. [0050], lines 14-28: The orientation of the mobile device with respect to the orientation of the vehicle (i.e. the first relative orientation) is determined by first finding the gravity vector of the device and then finding the bearing of the device with respect to the vehicle using both GPS and motion sensor data.  Grokop: para. [0047]; and para. [0161]: Motion sensors data includes an accelerometer.)
Regarding claim 7, Grokop in view of Celia discloses or teaches:
The computer-implemented method of claim 1, wherein the determining the second relative orientation includes:
determining a previous vehicle orientation at a previous time point; (Grokop: para. [0005]-[0006]; para. [0031]; para. [0034]; para. [0042]; para. [0112]; para. [0115]; and para. [0161]: The primary goal of the system is to estimate the vehicle acceleration vector (i.e. a directional orientation vector)  and
determining a third relative orientation of the connected device relative to the reference object at the previous time point based on the first relative orientation and the previous vehicle orientation.  (Grokop: para. [0005]-[0006]; para. [0031]; para. [0034]; para. [0042]; para. [0050]; para. [0112]; para. [0115]; and para. [0161]: The third relative orientation relative to the reference object is the gravity vector, which indicates vehicle orientation relative to the earth.  The vehicle orientation is determined from a gravity vector and accelerometer data projected onto a null-space plane, when the vehicle orientation is known to remain the same.  Since the vehicle acceleration vector (i.e. a directional orientation vector) is determined repeatedly at various points in time throughout the trip (para. [0042], lines 16-18), and the gravity vector is a critical variable in the continuous determination, the gravity vector is also known for a previous time point relative to the current time.  At this previous time point, the third relative orientation (i.e. the gravity vector) is calculated based on the mobile device staying in the same orientation with the vehicle (i.e. based on the first relative orientation) and is also based on being required to be calculated a as variable to support the previous vehicle orientation (i.e. based on the previous vehicle orientation).)
Regarding claim 8, Grokop in view of Celia further discloses or teaches:
The computer-implemented method of claim 7, wherein the determining the second relative orientation further includes determining the second relative orientation based on the third relative orientation and measurements of an accelerometer of the connected device. (Grokop: para. [0005]-[0006]; para. [0031]; para. [0034]; para. [0042]; para. [0050]; para. [0112]; para. [0113]; para. [0115]; and para. [0161]:  The second relative orientation is equivalent to the currently determined gravity vector.  As explained for claim 7, the third relative orientation is the previous gravity vector.  The second  
Regarding claim 9, Grokop in view of Celia further discloses or teaches:
The computer-implemented method of claim 7, wherein the determining the previous vehicle orientation includes:
receiving a second set of satellite signals associated with the connected device over a period of time; (Grokop: para. [0042], lines 16-18: Determining vehicle orientation is a cyclically repeated process.  Grokop: para. [0054]; para.[0138]; and para. [0139]; and para. [0170]: Using GPS data to supplement orientation and location data is also a cyclically repeated process, but it occurs at a reduced frequency as compared to the frequency described in para. [0042], lines 16-18.  Any of set of data from the cyclically collected GPS data is equivalent to a second set of satellite signals.)
determining a position change of the vehicle relative to the reference object over the period of time; (Grokop: para. [0087]; para. [0088]; and para. [0089]: Change in position data is monitored along each axis.  Para. [0005]-[0006]; para. [0041]-[0044]; and para. [0047]-[0050]: The x, y, z coordinate system used to determine acceleration vectors (i.e. the vehicle orientation) with support from GPS data and a gravity, which indicates a frame of reference that relative to the earth (i.e. the reference object). Grokop: para. [0006]; para. [0054]; para. [0138]; and para. [0139]: As an additional feature, positions are monitored over a period of time using GPS data, the positions being in the x, y, z coordinates system of an orthogonal plane/null-space plane with the earth as the reference frame.)
determining the previous orientation of the vehicle based on the position change if the position change is above a predetermined threshold. (Grokop: Fig. 4, elements 410, 420, 430, and 440; para. [0047]-[0050]: When available, GPS data is utilized in a sensor fusion process to support 3-axis 
Regarding claim 10, Grokop in view of Celia discloses or teaches:
The computer-implemented method of claim 1, further comprising determining the vehicle orientation (Grokop: Fig. 1A; Fig. 1B; para. [0005]-[0006]; para. [0030]; para. [0034]; and para. [0041]-[0044]: Vehicle orientation is determined as 3D G-force/acceleration vectors.) based on the first set of satellite signals if the first set of satellite signals are sufficient. (Grokop: Fig. 4, elements 420, 430, and 440; para. [0006]; para. [0031]-[0032]; para. [0034]; para. [0047]-[0050]; and para. [0054]: Although GPS data may be of poor quality, when GPS data is available for processing, it is desired to use GPS to fuse with accelerometer data to supplement the generation of 3D G-force vectors.  Grokop: Fig. 1A; Fig 1B: These vectors are an indication of both mobile device and vehicle orientation.)
Regarding claim 11, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Grokop in view of Celia further discloses or teaches:
A system for determining a vehicle orientation, (Grokop: Fig. 22; para. [0030]; and para. [0204]-[0205]) the system comprising:
at least one storage device configured to store satellite signals; (Grokop: Fig. 22, element 2202; and para. [0205]: Memory device (2202) is internal or external of a mobile device and supports the execution of telematics software that receives and utilized GPS data.) and
a processor configured to: (Grokop: Fig. 22; and para. [0204]-[0205]: The system is a computer-based system for executing software and processing data for determining vehicle orientation, which requires at least one processor to be included in the system.)
…
Regarding claims 12-15, the claims recite analogous limitations to claims 2-5 above, respectively, and are therefore rejected on the same premise.
Regarding claims 16-19, the claims recite analogous limitations to claims 7-10 above, respectively, and are therefore rejected on the same premise.
Regarding claim 20, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Grokop in view of Celia further discloses or teaches:
A non-transitory computer-readable medium containing instructions (Grokop: Fig. 22, element 2202; and para. [0205]: Memory device (2202) is internal or external of a mobile device and supports the execution of telematics software that receives and utilized GPS data.) that, when executable by at least one processor, cause the at least one processor to perform a method for determining a vehicle orientation, (Grokop: Fig. 22; and para. [0204]-[0205]: The system is a computer-based system for executing software and processing data for determining vehicle orientation, which requires at least one processor to be included in the system.) the method comprising:
…
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Emord et al. (US 2003/0182077) teaches ensuring continuity of service of a personal navigation device when GPS gives insufficient reception, utilizing a Kalman Filter and Ultrasonic Doppler Velocity Measurement Sensor (UVM).
Basir et al. (US 2013/0081442) teaches using a gravity vector for adaptive estimation of vehicle heading/orientation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/7/2022